     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 1 of 42
                                                                       1


 1                             UNITED STATES DISTRICT COURT

 2                              DISTRICT OF CONNECTICUT

 3     ________________________
       UNITED STATES OF AMERICA)
 4                  Government )           NO: 3:18CR165(JCH)
                                )          June 19, 2019
 5      vs.                     )          12:34 p.m.
       CARLOS DELGADO           )
 6                 Defendant. )
       ________________________)           141 Church Street
 7                                         New Haven, Connecticut

 8

 9                               HEARING

10

11

12

13     B E F O R E:

14                 THE HONORABLE JANET C. HALL, U. S. D. J.

15

16     A P P E A R A N C E S:

17     For the Government : Natasha Freismuth
                            Patrick Caruso
18                          U.S. Attorney's Office-NH
                            157 Church St., 25th Floor
19                          New Haven, CT 06510

20     For the Defendant :      Francis L. O'Reilly
                                Justin C. Pugh
21                              O'Reilly & Shaw, LLC
                                41 Unquowa Place
22                              Fairfield, CT 06824

23

24

25
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 2 of 42
                                                                        2


 1                THE COURT:     We're here this morning in the

 2     matter known as United States of America versus Carlos

 3     Delgado 18cr165.     If I can have appearances please.

 4                MS. FREISMUTH:     Good afternoon, Your Honor.

 5     Assistant United States Attorney Natasha Freismuth for

 6     the Government.

 7                MR. KAPPAS:     Robert Kappas.    To my left is Mr.

 8     Delgado.    Also present is Paul Tuckman.

 9                MR. TUCKMAN:     Good afternoon, Your Honor.

10                THE COURT:     Good afternoon.

11                We're here in connection with I guess I will

12     call it correspondence from the defendant wishing to have

13     a different lawyer appointed.        I just realized in

14     preparing for this in the last few days that I believe

15     the letter is on the docket.       But Mr. Delgado attached a

16     complaint against Attorney Kappas and I did not forward

17     that.   I'm not sure if that was a conscious decision not

18     to forward it or put it on the docket.         Have you folks

19     seen it?    Was it on the docket?      So I know what you have

20     seen.   If there's any objection that you haven't seen

21     something, I can solve it.

22                MR. KAPPAS:     Your Honor, I do not believe it is

23     on the docket and I have not seen it.

24                MS. FREISMUTH:     Your Honor, I also have not seen

25     it, but have no objection to not being provided a copy.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 3 of 42
                                                                       3


 1                THE COURT:    It is referenced in I think what you

 2     did receive, but I didn't see any purpose in spreading

 3     that further.

 4                We're here, as I said, because I received

 5     correspondence from Mr. Delgado which, of course, is he

 6     doesn't -- I guess you can write to me whenever you want,

 7     Mr. Delgado, but that's not the proper procedure.

 8                If you are unhappy your lawyer, the thing to do,

 9     which won't happen again, but which you need to ask him

10     to make a motion to withdraw and even though you might

11     think he wouldn't do that, he would do that even if he

12     didn't agree with it.

13                So with that little procedural issue aside, the

14     letter from Mr. Delgado basically says he's unhappy with

15     the services of Attorney Kappas.        And he wants a new

16     lawyer because he doesn't think he's being adequately

17     represented and he's filed a grievance against Attorney

18     Kappas.    Has there indeed been a grievance filed that you

19     know of?

20                MR. KAPPAS:    Your Honor, I've never received one

21     from a state agency, but I do know that that process does

22     take sometime.

23                THE COURT:    I have a copy of something that

24     purports to be that dated May 15.        That's what I didn't

25     forward on.     I figured you would have had it and the
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 4 of 42
                                                                             4


 1     Government didn't need to see it because, you know, not

 2     that I think it reveals any sort of defense strategy, but

 3     I didn't want to open that box.        Obviously we'll get you

 4     a copy after the proceeding.       Diahann, if you would make

 5     a copy for counsel.

 6                Well, we have been through this before, Mr.

 7     Delgado, and I think the last time when I replaced I

 8     think it was Attorney Klein who replaced Attorney

 9     Frederick, that I didn't want to --

10                MS. FREISMUTH:     A point of clarification.

11     Attorney Klein replaced Attorney Kurmay who replaced

12     Attorney Frederick.      Attorney Frederick was first.          She

13     withdrew due to a conflict.       Then he was appointed CJA

14     Charles Kurmay and then Gerald Klein.

15                THE COURT:    Then Attorney Klein.      I'm sure I

16     said it when I replaced Attorney Klein, Mr. Delgado, and

17     I might have said it when I replaced Attorney Kurmay.

18     Generally when people are unhappy with the attorney and

19     there's a breakdown in the relationship, I don't want to

20     get into whose fault it is, who has not listened to whom,

21     who is not being reasonable.

22                I basically say I will replace counsel and get

23     you a new counsel.      If this happens again, then I will

24     begin to understand that the defendant, if it is the

25     defendant seeking a new lawyer, is the one who wouldn't
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 5 of 42
                                                                         5


 1     be satisfied with any lawyer.        Not counting Attorney

 2     Frederick.     That had nothing to do with your

 3     dissatisfaction.     Although I recall you were dissatisfied

 4     with her.    Her withdrawal was for her reason.

 5                 You are now here saying that three lawyers were

 6     unacceptable to you.      That's a pretty compelling case for

 7     me that no lawyer I appoint you would be adequate in your

 8     view.

 9                 THE DEFENDANT:    Will you allow me to speak?

10                 THE COURT:   I will but first I need to advise

11     you and I have advised you of this before, anything you

12     say, you should understand is likely going to be used

13     against you by the Government.        You may think that you

14     are not going to say anything that will hurt you.           You

15     have to understand that oftentimes a person doesn't

16     realize what they were saying can be harmful and used

17     against them.

18                 You can communicate with me through your lawyer.

19     I know there's not a great relationship between you and

20     Attorney Kappas or your view of Attorney Kappas is

21     negative.    He, I'm sure, will repeat what you say to me.

22     That way the words aren't your words.         That's one way to

23     protect you.     If you feel that you have to speak directly

24     to me, that's your choice.       I don't advise it.

25                 THE DEFENDANT:    I want to clarify one point.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 6 of 42
                                                                          6


 1                THE COURT:    If you want to speak, you have to

 2     pull the mic closer.

 3                THE DEFENDANT:     I never asked to have Kurmay to

 4     withdraw, number one.      He was automatically withdrawn

 5     when my family retained Klein.

 6                THE COURT:    You are right about that.       That's --

 7                THE DEFENDANT:     It is not like I'm spitting

 8     these lawyers out left and right getting rid of them

 9     because I'm not happy with them.        Even though I wasn't

10     but that wasn't how things unfolded.         It is not like I'm

11     getting rid of these lawyers left and right.          Just the

12     way things are.

13                THE COURT:    I recall with Attorney Kurmay --

14                THE DEFENDANT:     The only one I've gotten rid of

15     Klein and now with Mr. Kappas.        That's two.    One and now

16     this second issue with this one.

17                THE COURT:    Are you through?     Just so I know to

18     talk.    We both can't talk at once.

19                THE DEFENDANT:     I am already done.

20                THE COURT:    I want to respond to what you said,

21     sir.    I do recall that you were not happy with Attorney

22     Kurmay or Attorney Frederick, but you are correct you did

23     not ask to replace them for reasons of dissatisfaction.

24     Your family I guess brought in Attorney Klein on retainer

25     and then you were unhappy with Attorney Klein.           You asked
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 7 of 42
                                                                           7


 1     me to get you a new lawyer.

 2                THE DEFENDANT:     I didn't ask for one.      I asked

 3     to give me time to retain new counsel.         You chose to

 4     actually appoint Mr. Kappas.       I didn't ask for that.

 5                THE COURT:    Let's break that down.      You didn't

 6     want Attorney Klein to remain as your lawyer, correct?

 7     He wasn't doing what you wanted.

 8                THE DEFENDANT:     Yes, that's true, yes.

 9                THE COURT:    And I'm trying to remember, but I

10     would be surprised if I hadn't given you sometime to get

11     replacement counsel and you weren't able to and I had to

12     appoint someone else because you were dissatisfied with

13     Attorney Klein.

14                Now, we're here with Attorney Kappas.         You are

15     dissatisfied with Attorney Kappas.        Basically you're

16     asking me to violate what is my usual rule which is one

17     time you get to replace counsel, but the second time you

18     ask, it is basically no one will -- not you but in

19     generally speaking, no one, no lawyer would appear to

20     satisfy that defendant and therefore, maybe that

21     defendant wants to represent himself.

22                THE DEFENDANT:     That's not the case here.         I

23     don't have the experience to represent myself and I'm

24     just for basic due process.       Discovery materials, you

25     know, I have written and I have asked for a whole long
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 8 of 42
                                                                       8


 1     list of stuff that we have been -- deadline next month.

 2     The same thing as last time we rescheduled my trial date.

 3     Mr. Kappas was unprepared.       And we're still in limbo in

 4     terms of just, you know, starting a trial with who knows

 5     what type of evidence.       When am I going to get a time to

 6     object to any evidence that might been tainted or might

 7     have been obtained wrongfully?        When am I going to get

 8     that opportunity?     That's my whole dislike of Mr. Kappas

 9     approach.     It goes to the core of my fundamental due

10     process rights to be able to at least dig up some stuff

11     and fetter some issues that me and Kappas has discussed

12     before.     That goes to why I'm dissatisfied with counsel.

13                 THE COURT:   Well --

14                 THE DEFENDANT:    So that's two.    That's so bad on

15     me.   That's the reason why I'm in this courtroom, right?

16                 THE COURT:   The problem I have is the reasons

17     you are unhappy with Attorney Kappas --

18                 THE DEFENDANT:    I just explained my reasons and

19     goes to the core of my mounting a defense.          If I'm

20     whining or if I'm actually making everyone unhappy, then

21     oh, well.     This is my day in court.      I have to prepare

22     for hopefully some trial that's going to be in July and

23     September.

24                 THE COURT:   I understood one of your criticisms

25     was that Attorney Kappas wouldn't file a motion to
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 9 of 42
                                                                       9


 1     dismiss the Indictment because the Indictment was based

 2     on perjured testimony before the grand jury.          Is that

 3     something you wanted him to do?

 4                 THE DEFENDANT:     That's something along the

 5     lines.     That's more towards the end of it.       A lot of

 6     discovery material that we have actually discussed in

 7     detail and I actually outlined it in an actual

 8     correspondence to Mr. Kappas and he knows exactly the

 9     type of discovery material that I'm looking for that's

10     actual material paramount to me mounting a defense so the

11     same issue I had with Klein.       I'm having the same issue

12     with Kappas.

13                 THE COURT:     Can I turn to the reason I just

14     recited as one of your grounds is I'm not the world's

15     expert on all things criminal, but I have no idea of

16     anyone filing a motion to dismiss because testimony given

17     at the grand jury is allegedly perjurious.          That's what a

18     trial is for.     I don't know.    Maybe I'm missing

19     something.     Attorney Kappas or government's counsel?

20                 MR. DELGADO:     (Inaudible.)

21                 THE COURT:     I'm still talking if you haven't

22     noticed.     When I get to talk, if you would wait for me to

23     finish.     I'm trying to wait when you finish talking, but

24     I would like to finish what I'm talking about.

25                 Attorney Freismuth, the defendant wouldn't trust
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 10 of 42
                                                                            10


 1      your view, but I would like to be corrected if him

 2      mistaken.    Is there ever a basis for a motion to dismiss

 3      an indictment based on perjured testimony?

 4                  MS. FREISMUTH:    Your Honor, to be perfectly

 5      candid I have never researched the issue.         It has never

 6      been presented to me.      I can say in this case the

 7      defendant and counsel have not been provided grand jury

 8      material, so I don't know what basis he would have to

 9      believe that any of the testimony is perjured.          We

10      haven't turned over the transcripts.

11                  THE COURT:    Hypothetically, let's assume that a

12      person gets indicted and it is based upon statement and

13      testimony of a witness whose testimony is viewed by the

14      defendant as false, you know, the defendant went through

15      a red light and the defendant says I didn't go through a

16      red light, is that ever done on a motion to dismiss?            I

17      thought motions to dismiss were limited to the face of

18      the indictment and raise legal issues, not factual

19      issues.

20                  MS. FREISMUTH:    That's my understanding as well.

21      I could be mistaken.

22                  THE COURT:    Attorney Kappas, have you been asked

23      to make that type of motion or not?

24                  MR. KAPPAS:    I have not, Your Honor.

25                  THE COURT:    You haven't been asked?
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 11 of 42
                                                                           11


 1                MR. KAPPAS:     No, Your Honor.

 2                THE COURT:    You have a lot of experience.           Have

 3      you ever heard of such a motion?

 4                MR. KAPPAS:     I have not, Your Honor.

 5                THE COURT:    The second thing that Mr. Delgado

 6      has said, Attorney Kappas, is that you haven't gotten the

 7      discovery and you haven't reviewed it yourself and you

 8      haven't reviewed it with him.       I would like to hear what

 9      you have to say about that.       Is Mr. Delgado being

10      perfectly reasonable in saying that and you have not got

11      around to doing what you need to do to prepare for this

12      case?

13                MR. KAPPAS:     I do not believe that is correct.

14                THE COURT:    Have you received all of the

15      discovery that's required of the Government to provide to

16      you under the court standing order and Local Rule 16?

17                MR. KAPPAS:     I have.   I will say when I received

18      a letter from Mr. Delgado back in April I believe, he

19      asked for a very specified list of information that he

20      requested that I get from the Government.

21                I promptly issued a letter to the Government

22      saying please provide to me these materials if they

23      exist.   I have not received a response to that letter

24      yet, but to the extent that Mr. Delgado is inquiring

25      after information, I'm not a wall and the inquiry stops
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 12 of 42
                                                                          12


 1      with me.    I take what he wants to get done.

 2                  Mr. Delgado throughout the course of the

 3      relationship has raised some very novel legal issues.           I

 4      have researched each of those issues and responded to him

 5      in writing.

 6                  THE COURT:    Attorney Freismuth, did you respond

 7      to that letter?

 8                  MS. FREISMUTH:    I did, Your Honor.     The letter

 9      from Attorney Kappas was dated May 17.         I responded on

10      May 31.

11                  To be fair, some of my responses were asking for

12      clarification that I have not received.

13                  THE COURT:    Did you produce anything or had you

14      produced what you were required to produce?

15                  MS. FREISMUTH:    They either had not been

16      produced.     They were Jencks material that I intended to

17      produce closer to trial.

18                  THE COURT:    You didn't get that, Attorney

19      Kappas?

20                  MR. KAPPAS:    I have not.   I was on trial last

21      week before Judge Underhill.       Two weeks prior to that I

22      was preparing.     It may be in my office, but I have not

23      received it.

24                  THE COURT:    I presume there was the production

25      by the Government at the beginning out of the gate.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 13 of 42
                                                                         13


 1                MS. FREISMUTH:     Yes, Your Honor.     Under the

 2      Court's direction, we also produced a lot of material

 3      directly to Wyatt.

 4                THE COURT:    Have you reviewed the material

 5      that's been produced in discovery?

 6                MR. KAPPAS:     I have.

 7                THE COURT:    Have you undertaken any further

 8      investigation of the circumstances of the charges?

 9                MR. KAPPAS:     No, Your Honor.

10                THE COURT:    Do you intend to do so in advance of

11      trial?

12                MR. KAPPAS:     Your Honor, depending on how things

13      play out here in the relationship, yes.         I think there's

14      certain avenues that may provide some fruit, but I don't

15      believe it is to the extent that Mr. Delgado wishes.

16                THE COURT:    When is the date for trial?

17                MR. KAPPAS:     September 9 is jury selection.        The

18      specific dates for trial have not yet been set.

19                THE COURT:    All right.    Mr. Delgado, other

20      than -- did you send a copy of the letter to government's

21      counsel in May, did you send that to Mr. Delgado?

22                MR. KAPPAS: Subsequent to that, I informed him I

23      had passed along his request.

24                THE COURT:    Did you give him a copy?

25                MR. KAPPAS:     I just referenced that I asked the
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 14 of 42
                                                                          14


 1      Government to produce all the items he had requested.

 2                  THE COURT:   Other than the materials that you

 3      requested of Attorney Kappas that apparently he's asked

 4      for, he hasn't got it yet, was there more discovery that

 5      you think you should have that you haven't gotten, Mr.

 6      Delgado?     Is there any other discovery?

 7                  THE DEFENDANT:   Yes.   The discovery is an actual

 8      arrest.     Initially when I was arrested on a complaint,

 9      there was an actual DEA Form 6.       I believe my

10      recollection is correct was a June 27 report that was

11      drafted up by Mr. Eric Marshall (phonetic) where he

12      intercepted I guess a parcel of narcotics, which is

13      narcotics that mysteriously I possessed.         There's part of

14      that investigation report that are missing.          I'm pretty

15      sure a person as experienced as Mr. Eric Marshall

16      intercepted from the mail, he would probably attempted to

17      perform some type of controlled delivery of this package.

18      Mysteriously now it appeared in my affidavit accusing me

19      of possessing it when I have never possessed it and the

20      record is clear that I never possessed that package.

21                  Furthermore, there's also the informant.

22      Informant information I asked for previously.          The AUSA

23      said she would provide more information in regard to his

24      identity.     I also mentioned that on our December 12

25      hearing, our January 30 hearing, I know who the informant
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 15 of 42
                                                                        15


 1      is.    He lives at the same address where this mysterious

 2      package in my affidavit was mysteriously supposed to be

 3      delivered to.     This information that I'm still without.

 4      We don't have it.     To determine exactly, you know, who

 5      was at fault here and these are the issues that I had

 6      with Klein.     That's are some of the issues with Attorney

 7      Kappas.    Why is the AUSA stonewalling and still not

 8      providing this information?

 9                 THE COURT:    Attorney Kappas, have you asked for

10      information on the identity of the informant in any

11      material that the Government might have that would be

12      discoverable on him?

13                 MR. KAPPAS:    I have, Your Honor.     That occurred

14      actually Mr. Delgado -- I think it was my first court

15      appearance with Mr. Delgado that exchange was placed on

16      the record at that time, if I recall correctly.

17                 THE COURT:    Did you get anything or get an

18      answer from the Government that they are not going to

19      turn it over because they are not going to use him as a

20      witness or for whatever reason the Government might have

21      had?

22                 MR. KAPPAS:    I don't believe I received a

23      response in writing in that regard, but obviously the

24      Government may have a different position.         I believe that

25      when those materials will be turned over immediately
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 16 of 42
                                                                         16


 1      prior to trial under Jencks.

 2                 THE DEFENDANT:    If I may --

 3                 THE COURT:   Yes, sir.

 4                 THE DEFENDANT:    I'm pretty sure.     I don't know

 5      how well-informed you are about my situation.

 6                 THE COURT:   Less than you might think.

 7                 THE DEFENDANT:    I'm saying I don't know.       That's

 8      the reason why I asked.      I don't know.     I'm pretty sure

 9      that you deal with many cases.       I know that Mr. Eric

10      Marshall's supporting affidavit to submit a complaint.

11                 THE COURT:   He's an agent I'm assuming.

12                 THE DEFENDANT:    Yes, the main agent,

13      investigating agent, well, that supporting affidavit

14      dealt with 95 percent of it, I would say one person that

15      supposedly witnessed me transacting with this informant,

16      so I'm pretty sure I have the right to confront this

17      witness.     The only one throughout this whole affidavit

18      testifying that I conducted certain types of criminal

19      conduct, so I feel that under the law, I have every right

20      to confront this witness at trial.        When am I going to

21      get ready to prepare it and put on the record this

22      person, their background, their credibility and

23      et cetera.

24                 So then this is information that I also had the

25      issue with Mr. Klein which I have been addressing to Mr.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 17 of 42
                                                                        17


 1      Kappas and I know he's busy and have other trials to

 2      prepare for, but I believe it is vital for me to obtain

 3      this information at least within a reasonable amount of

 4      time.

 5                  THE COURT:    Attorney Freismuth, does the

 6      Government intend to use the cooperating witness at

 7      trial?

 8                  MS. FREISMUTH:    Yes, Your Honor.

 9                  THE COURT:    When are you going to turn over his

10      identity?

11                  MS. FREISMUTH:    A point of clarification.

12      Attorney Kappas is correct.       He did ask me for additional

13      materials in February.       February 19th we produced a host

14      of materials pertaining to the potential cooperating

15      witness who might testify because the defendant had

16      raised some concerns that there might be Brady issues or

17      something in his background.       We turned over a host of

18      materials that were redacted just to remove the

19      individual's name.       As conveyed to Attorney Kappas, with

20      a trial date set in September, we intend to turn over all

21      the materials in July.       We have concerns about exposing

22      the CS's identity.

23                  THE COURT:    The defendant says he knows who it

24      is, but that's all right.       What he's saying he needs to

25      prepare for trial it sounds like you have given the
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 18 of 42
                                                                         18


 1      substantive material, just not the name.         Is that the

 2      only thing that's been redacted?

 3                MS. FREISMUTH:     That's correct, Your Honor.

 4                THE COURT:    Attorney Kappas, did you get this

 5      material in February?

 6                MR. KAPPAS:     Your Honor, right now I don't have

 7      a specific recollection.      If the Government says I

 8      received it, then I have no reason to doubt it.

 9                THE COURT:    Did you give it to Mr. Delgado?

10                MS. FREISMUTH:     I apologize.    I produced it as

11      protected material.     It was not sent to Wyatt.       It would

12      have been available for defense counsel to review and

13      review in the presence of the client, not to give a copy.

14                THE COURT:    I will change my question.       Did you

15      review it with your client?

16                MR. KAPPAS:     I believe I did.     I don't have the

17      specific recollection of the date that I did that.

18                THE DEFENDANT:     No, Your Honor.

19                THE COURT:    Okay.    Then the other thing you

20      mentioned was something to do with your arrest.          Is it

21      that you think that there's one source being most of the

22      basis for arresting you?

23                THE DEFENDANT:     The thing is this that the

24      source was the one that was arrested with the parcel that

25      I'm being accused of.      That's my theory.     I also showed
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 19 of 42
                                                                         19


 1      --

 2                THE COURT:    I don't understand what you want to

 3      complain about.

 4                THE DEFENDANT:     I want a copy of his arrest

 5      record.   I want a copy of that he was the one arrested.

 6      There's also a motion.      The reason why Tracy Fredrick

 7      withdrew back in July of last year was because it was a

 8      conflict because the Government kept quiet about his

 9      arrest.   The conflict that Tracy Frederick had with me

10      and her representing me was because I guess either the

11      federal defender's office or Tracy Fredrick was

12      representing the informant.

13                THE COURT:    I understand your desire to have

14      information about the informant.        I understand that.      It

15      doesn't sound like the Government has any objection to

16      you having information so long as they don't disclose the

17      person's name.    Given what you want to know --

18                THE DEFENDANT:     I want his arrest record.

19                THE COURT:    Let me finish.     So what I'm not

20      understanding is what you want to do about your arrest.

21                THE DEFENDANT:     Not my arrest, his arrest, the

22      informant's arrest.

23                THE COURT:    And that I doubt would be have been

24      a part of what you disclosed.       Is it, Attorney Freismuth,

25      or did you disclose his criminal record?         You wouldn't
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 20 of 42
                                                                             20


 1      have done that, right?

 2                  MS. FREISMUTH:   We disclosed a redacted criminal

 3      record.     I can offer to the Court the defendant's

 4      recitations of the procedural facts are not correct.

 5                  THE COURT:   That's fine.    When you say that you

 6      are going to produce more material in advance of the

 7      trial, I presume that's when I do a scheduling order,

 8      understanding the Government doesn't have to turn over

 9      certain material until after the witness testifies.              The

10      Government in this district usually is obliging in order

11      to avoid the Court's observation to a jury that if only

12      the Government had given the stuff to the defendant

13      sooner, we wouldn't all have to sit here and wait.              In

14      light of that subtle pressure, the Government usually

15      acquiesces in a pretrial order that depending on the case

16      and the number of witnesses, I usually set about three

17      weeks out from trial.      Is that what you are referencing

18      when you say you intend to produce more material in

19      August?

20                  MS. FREISMUTH:   I said July.

21                  THE COURT:   I'm having trouble hearing

22      everybody.     Maybe we turned it down because I thought I

23      was loud.     Everybody else is now turned down.       You need

24      to speak right into the mic.

25                  You said July?
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 21 of 42
                                                                        21


 1                  MS. FREISMUTH:   Our intention is to turn it over

 2      in July in anticipation of a September date.          If Mr.

 3      Delgado has a new attorney and a trial gets pushed, we'll

 4      move that deadline as well.

 5                  THE COURT:   Well, I guess there's a couple of

 6      things going on right now, Mr. Delgado.         One is it sounds

 7      like there is discovery.      I don't know if you followed

 8      the business about how the Government has designated some

 9      of this discovery about the cooperator.         What that means

10      is you get to read it and learn the information, but you

11      have to do it with your lawyer.

12                  In other words, you are not allowed to take a

13      copy because what's happened and I will tell you it has

14      happened.    Somebody was a cooperator.      A defendant gets

15      that piece of paper calling him that, then that gets sent

16      around prisons and people get attacked.

17                  You will be able to see the substance of what

18      you want to see.     I guess what's the problem here is

19      whether it slipped between you and Attorney Kappas,

20      whether he did go out, whatever, that can happen soon,

21      right, so that's not going to be a problem.          And it

22      includes the criminal record as you heard counsel say.

23                  THE DEFENDANT:   When I may, if I can add to

24      the -- I also was -- in this correspondence to Attorney

25      Kappas I was also asking for DEA Form 473, 512 which is
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 22 of 42
                                                                            22


 1      when the confidential source signs he agreement.

 2                MR. KAPPAS:     May I have a moment please?

 3                (Speaking with the defendant).

 4                THE DEFENDANT:     I guess Mr. Kappas has those

 5      items covered.    My last request would be I brought it up

 6      December 12 when I had the issue with Klein providing me

 7      with the information that I was inquiring just now and

 8      this is basically the whole reason why I had the issue

 9      with Klein and me and Mr. Kappas is kind of having a fall

10      out.

11                The thing that I also want is the actual search

12      warrant for the July 9th.      I know that the AUSA, you had

13      asked her on December 12 if she actually had a warrant

14      and she answered that she did.       But the warrant only

15      shows a face of a warrant.       I know the warrant consists

16      of four pages, the application, the inventory sheet and,

17      you know, a copy for me which I have never gotten.              I

18      never got a copy of the inventory sheet.         It's been

19      almost 11 months since I have been incarcerated.

20                Lastly, the return to sign and sent back to the

21      issuing magistrate.     I don't have any of that information

22      also.

23                THE COURT:    Attorney Freismuth.

24                MS. FREISMUTH:     Your Honor, in this case

25      numerous search warrants were obtained.         We have produced
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 23 of 42
                                                                        23


 1      the search warrants. I have not produced the returns, but

 2      it is my intention to do as articulated in the May 31

 3      letter.

 4                THE COURT:    How many search warrants were there?

 5                MS. FREISMUTH:     Multiple.    I believe he's

 6      referencing the one that's pertaining to the date of his

 7      arrest where we searched his home and a car.          That's what

 8      he's referring to, those were produced, but again I will

 9      produce the returns.

10                THE COURT:    When you say they were produced,

11      when you produce a search warrant in the criminal

12      discovery, you are producing the application with the

13      judge's approval.     Are you producing the affidavit that

14      was the basis for the application?

15                MS. FREISMUTH:     Yes, Your Honor.

16                THE COURT:    Then a return sheet of what was

17      found?

18                MS. FREISMUTH:     The return sheet has not been

19      produced yet.    It is one of the things that Attorney

20      Kappas asked for and I indicated in my response they

21      would be produced.

22                THE COURT:    When?

23                MS. FREISMUTH:     Immediately.    We're working on

24      getting them returned.

25                THE COURT:    So that will get done?
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 24 of 42
                                                                        24


 1                 MS. FREISMUTH:    Yes, Your Honor.     Aside from the

 2      returns, all the materials were produced to defense

 3      counsel and the defendant at Wyatt.

 4                 THE COURT:    All the search warrants?

 5                 MS. FREISMUTH:    To the best of my knowledge.

 6                 THE COURT:    Was the defendant given access?

 7                 MR. KAPPAS:    The CD'S of all of those are at

 8      Wyatt.

 9                 THE COURT:    The application, the supporting

10      affidavit, the judge's signature, things like that?

11                 MR. KAPPAS:    Yes, Judge.

12                 THE COURT:    So you are shaking your head, Mr.

13      Delgado.    I know in December we talked about it.

14                 THE DEFENDANT:    I did and I remember if you

15      recall January 16 I believe it was Kappas's first

16      appearance, we had an issue where those CD'S were sent to

17      me January 4 and then mysteriously when I looked at some

18      of the actual warrants, especially two, one for

19      permission to come out to the property 86 Pleasant Valley

20      Road in Mansfield, Connecticut, to attach the GPS to my

21      Cadillac, all the supported facts instead of being

22      predated were postdated.

23                 When I told Mr. Kappas, less than a week later

24      after that date of my court appearance, the CD'S were

25      gone.    I spoke to the evidence coordinator at the
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 25 of 42
                                                                          25


 1      facility.     She says that the AUSA called and asked for

 2      those CD'S.     Most of those all the warrants that I saw on

 3      the digital media all of them had the face warrant.             None

 4      of them had returns.       They were blank.    I don't know if

 5      they are real or authentic.         I asked Kappas I don't want

 6      anything in media.       If you can send something, send it in

 7      physical paper.     I just don't trust media.      Get to it

 8      really easy.     Who knows if it is authentic or not.

 9                  THE COURT:    So you haven't looked at it since

10      early January?

11                  THE DEFENDANT:    No.    All the CD'S were taken

12      back.   I don't have any of that.

13                  THE COURT:    Who took them back?

14                  THE DEFENDANT:    If I want to make a copy off the

15      CD's, the facility doesn't allow me to.

16                  THE COURT:    I understand that part.     But have

17      you gone and asked the person at Wyatt, I would like to

18      look at the CD'S again.

19                  THE DEFENDANT:    They are no longer at Wyatt.

20                  THE COURT:    How do you know that?

21                  THE DEFENDANT:    I have been going down to

22      evidence and check.

23                  THE COURT:    That's my question.     Have you asked

24      and been told they are not there, whatever you were told.

25      I want to know if you went and asked.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 26 of 42
                                                                        26


 1                  THE DEFENDANT:   Yes, ma'am.

 2                  THE COURT:   Anyone know?

 3                  MS. FREISMUTH:   Some points of clarification.

 4      This was discussed I believe two hearings prior.          The

 5      Government in its initial production to Wyatt sent in

 6      materials that should not have been on the disk.

 7                  THE COURT:   So the idea was you were going to

 8      get that back and get a new one.

 9                  MS. FREISMUTH:   I called the day they were

10      pulled.     The disks with the replacement copies went out

11      the next day.     It was sent to Wyatt on the 4th of January

12      along with additional material.       The defendant is

13      correct.     He cannot have copies, but the actual materials

14      were sent.

15                  THE COURT:   And when you say materials, every

16      search warrant that applied to the defendant, every

17      affidavit in support of the search warrant application,

18      but not the returns, have been sent to Wyatt sometime in

19      January after replacing an earlier version and have been

20      available with the paralegal or whatever the woman is

21      called, I forget her name, at Wyatt who allows prisoners

22      to request time to come look at their materials?

23                  MS. FREISMUTH:   That's my understanding, Your

24      Honor.     I'm looking at my discovery log.      I see the

25      notation and the Bates Stamp for the different dates that
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 27 of 42
                                                                        27


 1      were sent and the multiple warrants.        I can go back and

 2      confirm that all the documents for each warrant is there.

 3      It is my understanding they would have all gone.

 4                 THE COURT:   I will ask you to contact Wyatt and

 5      to request the woman in charge of discovery of the

 6      pretrial detainees to write a letter to you confirming

 7      when she received this replacement disk and whether or

 8      not it's been available to the defendant.

 9                 MS. FREISMUTH:    I will contact Ms. Singleton and

10      ask her.

11                 THE COURT:   Thank you.    That doesn't make any

12      sense to me, Mr. Delgado.      There's no reason somebody is

13      going to tell you they are not there, if they are there.

14      Could there have be an glitch, could they have been lost

15      in the mail, could they have been not uploaded so when

16      she went to look, she didn't see anything.         I don't know.

17      We'll find out.     You are going to get the returns.

18      That's a supplemental production that the Government is

19      going to do.

20                 Whether or not I grant the request to replace

21      Attorney Kappas, you are going to follow-up, Attorney

22      Kappas, get the letter that you obviously haven't seen

23      and provide a copy to the defendant, and if you are still

24      in the case, you will proceed forthwith to follow-up to

25      find out why the Government isn't going to give you some
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 28 of 42
                                                                        28


 1      stuff, find out what they are going to give you and get

 2      it and give it to Mr. Delgado.

 3                MR. KAPPAS:     Yes.

 4                THE DEFENDANT:     Thank you.

 5                THE COURT:    I guess I need to ask Attorney

 6      Kappas how he wants to proceed.       Normally, when a lawyer

 7      has a grievance filed against him, the lawyer's attitude

 8      is I can't represent this person.        I think the grievance

 9      has no basis.    I'm not the grievance committee.        I don't

10      believe that what's been told to the grievance committee

11      by Mr. Delgado would result in any finding of a

12      grievance.    But again I'm not the grievance committee so

13      it is not my call, but I don't know.        Maybe there's more

14      evidence that Mr. Delgado will put before the committee

15      that might cause them to find something.

16                THE DEFENDANT:     Yes, there is, ma'am.

17                THE COURT:    That's -- yeah.     The problem is, Mr.

18      Delgado, is a lot of defendants file grievances because

19      they know the judge will let the lawyer out.          The lawyer

20      will say I can't be represent a person who filed a

21      grievance against me.

22                My first reaction is I don't think this

23      grievance has legs.     I don't think it has any basis, so I

24      wasn't going to let you, in effect, use that or let

25      Attorney Kappas use it as a way to get out of this
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 29 of 42
                                                                          29


 1      representation.     I don't know.

 2                 If I grant your request to give you a new

 3      lawyer, there's a couple of things you have to

 4      understand.    I will not give you another lawyer unless

 5      the lawyer I give you drops dead.        Okay.   That's number

 6      one.

 7                 Number two, if you grieve him and let's say

 8      there's really good grounds for that grievance.            This

 9      lawyer.    You never met the lawyer.      He never went to see

10      you, didn't call you, didn't send you anything and the

11      day before jury selection, you've had no representation.

12      No work done, then I will treat that as your view that

13      you need to represent yourself because I can't get you

14      another.    We don't have endless lawyers and you have no

15      right to, you know, the best lawyer in the country.             You

16      have a right to a competent attorney.        You have to

17      understand that.

18                 And you also have to understand if I grant your

19      request, I think that the lawyer should be able to be

20      ready for trial.     The problem is people's schedules in

21      the summer are very difficult and whether that new lawyer

22      whom I will select randomly feels they have the time to

23      really dig into this.      Look at everything you want them

24      to look at and decide what they need to do and how to

25      prepare for trial and what investigation needs to be
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 30 of 42
                                                                            30


 1      done, their view may be I can't be ready for early

 2      September, Judge.     So you need to understand that could

 3      be a consequence of a new lawyer.

 4                THE DEFENDANT:     I understand.

 5                THE COURT:    Any question about those things I

 6      listed?

 7                THE DEFENDANT:     I kind of want to add, I think

 8      that what I have been complaining about these last four

 9      months have been exactly what every defendant should be

10      have the right to retain.      That's all I have been

11      complaining about.

12                THE COURT:    You do have a right to discovery,

13      sir.   You are absolutely right.      However, you may not

14      have a right now to all the things you want to discover.

15      Somethings the Government has no obligation to turn over

16      until much closer to trial or during trial.          So there may

17      be some things a lawyer and maybe Attorney Kappas has

18      told you this, we'll get it, but I can't get it now.            I

19      can't make the Government give it to me now.

20                But you certainly are entitled to see the

21      disclosure.    They are required by the rules to turn over

22      and see that now and discuss it with counsel and come up

23      with a plan of defense.      If you are going to trial, how

24      are we going to defend this.       Sometimes the defense is

25      nothing more than challenging the Government's witnesses.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 31 of 42
                                                                         31


 1      That's usually what a defense is.         It may be that you

 2      think you can have witnesses that you need the lawyer to

 3      find and interview and see if they were going to say what

 4      you think they are going to say.        A lot of times that

 5      doesn't happen unfortunately.       It is very frustrating for

 6      a defendant.    People aren't willing to come to court or

 7      be of help or they'll say I won't say that if I come to

 8      court, but that all has to be ripe.         That has to be

 9      prepared.

10                  THE DEFENDANT:    I understand.

11                  THE COURT:    I don't know.    Attorney Kappas, do

12      you want to try to stay in the case or do you want to be

13      replaced?

14                  MR. KAPPAS:    Your Honor, I am sort of in the

15      dark as to the context of the grievance.

16                  THE COURT:    I'm sorry.   Do you want to put your

17      eyes it on quickly?

18                  MR. KAPPAS:    My other concern is that Mr.

19      Delgado indicated there's additional evidence that he has

20      for the grievance beyond that which he referenced.

21                  THE COURT:    He did say that.

22                  MR. KAPPAS:    So based upon those factors, Your

23      Honor, I respectfully be allowed to withdraw.

24                  THE COURT:    Take a moment.

25                  MR. KAPPAS:    Thank you, Your Honor.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 32 of 42
                                                                              32


 1                THE COURT:     I'm now realizing when you

 2      introduced counsel in the back of the courtroom.            I saw

 3      Attorney Glasser.     I don't know Attorney Tuckman.

 4                MR. TUCKMAN:     Yes, Your Honor.

 5                THE COURT:     Apparently a new member of the CJA

 6      panel.

 7                MR. TUCKMAN:     That's right.

 8                THE COURT:     I have no memory of telling Diahann

 9      to have standby counsel here.       So first of all, my

10      apologies to you for not acknowledging you sooner.              And

11      I'm sorry.    Things have been rather hectic for me in the

12      last couple of weeks.      I'm not sure why.     I usually only

13      have standby counsel when there's a waiver of a conflict

14      or something and I thought I discussed it with Diahann.

15      She told me I have another defendant there was a need to

16      replace counsel possibly and I said have standby counsel

17      in that case or I didn't need it in that case.          I

18      apologize.    For some reason she thinks I said I need it

19      in this case.    I don't know why I needed it.        I can't

20      remember why I needed it.      I'm trying to think whether

21      there's any benefit with you speaking with Mr. Delgado at

22      this point having heard what's going on here or not.                I'm

23      not sure how you can be of help.        If you think you can be

24      of help, I will take any help I can get.

25                MR. TUCKMAN:     I'm at the Court's service.          I
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 33 of 42
                                                                         33


 1      heard, you know, what has been stated in court.          I had

 2      previous to that some conversations with AUSA Freismuth

 3      and with Attorney Kappas.      I don't think there's a whole

 4      lot I can add right now.

 5                 THE COURT:    All right.   I really apologize. I

 6      think it was a matter of my poor communication with

 7      Diahann.   I appreciate you being here and Attorney

 8      Glasser, always good to see you.        I'm wondering what's

 9      Attorney Glasser doing here.       That's fine.    You are

10      always welcome.     I was thinking of your dad when I

11      commented on the time to disclose certain materials

12      during the trial versus sooner.       I think he's right, but

13      then again I don't often agree with the Circuit on many

14      things but anyway.

15                 Attorney Kappas, I know you are eyeballing it,

16      so you have a sense of what's in there.

17                 MR. KAPPAS:    I think Your Honor mentioned it

18      earlier, I think there's an ethical issue with regard to

19      my continued representation of Mr. Delgado.          The fact

20      he's got additional evidence that may warrant additional

21      claims to the grievance committee.        I don't see how I'm

22      able to stay in the case in this regard.

23                 THE COURT:    I would respectfully disagree with

24      you.   I think your view that you just articulated has

25      historically been my view but after having a number of
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 34 of 42
                                                                        34


 1      these, I think I have come to the view even with a

 2      grievance pending, if I look at it and knowing the case,

 3      my view is this grievance really has no grounds, and

 4      there's been replacement of counsel, there's some history

 5      involved, I think I have the authority to say no, I'm not

 6      replacing counsel and I guess if the defendant really

 7      objected, then I would say to him you're going pro se.          I

 8      think this will be the first time I will take that

 9      position, so I think I will not take it in this case and

10      I will let you out because I want to be -- but I want to

11      be able to put Attorney Kappas on notice that in the

12      future filing a grievance, if it has, in my view, doesn't

13      have any basis, in other words, what's complained of is

14      really not grieveable, it is not ineffective counsel, it

15      is not a violation of the canons, then I will take that

16      position that time.     That's what I tried to explain to

17      Mr. Delgado that won't be a basis for me to replace and I

18      won't let the counsel out even if the counsel like

19      Attorney Kappas wants to be let out.

20                For that reason to be able to let Mr. Delgado

21      know the consequences, I will let you out, but I do want

22      to say on the record that I think I have the authority to

23      make you stay or make the next person stay.

24                MR. KAPPAS:     Your Honor, as an officer of the

25      court, I will do everything to assist counsel whoever
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 35 of 42
                                                                           35


 1      that may be getting up to speed on the file.

 2                  THE COURT:   You need to do that.     Before

 3      somebody is appointed, I will keep your appearance on the

 4      record.     I would expect you to represent Mr. Delgado even

 5      though he doesn't want your representation in the form of

 6      finishing what you started what a month and a half,

 7      month, month and a half ago, get a copy of that letter.

 8      See what the position of the Government is.          Are they

 9      reasonable, not reasonable, get it out to Mr. Delgado.             I

10      think you should be a part of finding out what's

11      happening at Wyatt.      These things that I specifically

12      ordered be sent.     Attorney Freismuth said were sent.         Mr.

13      Delgado is now saying he's not getting access to.           That

14      should be solved.     You should communicate with Mr.

15      Delgado, look, if you go now and ask for an appointment

16      with the paralegal, there will be something there for you

17      to read.

18                  What's the Government's view on the things that

19      are on the disk?     Does the Government take the position

20      that the defense lawyer can't give his client copies,

21      paper copies to take back to his cell?

22                  MS. FREISMUTH:   Which disk are you referring?

23                  THE COURT:   I'm talking about the search

24      warrants.

25                  MS. FREISMUTH:   Anything that's been publicly
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 36 of 42
                                                                         36


 1      docketed I don't see any reason for it to be protected

 2      material.    Anything else pertaining to like investigative

 3      reports, things of that nature, yes, I would take the

 4      position they are protected material.

 5                  THE COURT:   I would ask Attorney Kappas before

 6      you are replaced, if you would confer with the

 7      Government, make sure you understand their view of what

 8      on the disk can be printed for Mr. Delgado and I would

 9      print copies.     I would ask that you print copies and mail

10      them to him.

11                  With respect to the other material, if it is not

12      public, there's a concern about things being around the

13      prison or the facility and so unless you can make some

14      compelling showing which would have to be a motion your

15      lawyer made, which I'm not sure I have ever granted such

16      motions, I'm not saying I wouldn't, but if there's a

17      compelling reason for you to have it in paper or have

18      access to it in paper, we'll work on that.         Right now I

19      don't see that it is going to harm your ability to get

20      ready.    If there's some things that can be in paper, then

21      fine.    We'll give them to you.     Not me.    But the lawyer.

22                  THE DEFENDANT:   Thank you.

23                  THE COURT:   Is there anything else that we

24      should take up?

25                  MS. FREISMUTH:   We do have one additional issue
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 37 of 42
                                                                         37


 1      in discovery, Your Honor, which are the recorded prison

 2      calls from the defendant.       Last time we were here the

 3      Government and defense counsel we talked to the Court

 4      about how we need a further trial date for transcribing

 5      those calls.    The Government has identified which ones we

 6      intend to have transcribed.

 7                  There's over 74 hours.    So we have picked out

 8      the ones that we have sent out to be transcribed.           We're

 9      waiting for them.     We anticipate getting them in a

10      reasonable time frame.

11                  However, we have since obtained numerous other

12      hours of recorded prison calls that I'm going to produce

13      to defense counsel today.       I'm not sure how he wants to

14      proceed in terms of reviewing them.        It is our position

15      that some are with his codefendant.        If we're able to

16      identify those and want to use them at trial, we would

17      have them transcribed.       At this point, I haven't reviewed

18      them.   I don't know.

19                  THE COURT:   Turn them over to counsel.      He'll

20      have the responsibility to bring them to new counsel and

21      bring them up to speed on what has to happen.          They will

22      have to talk to you about what's going to be transcribed

23      and when.    If we're going to trial in September, it ought

24      to be sooner than later.

25                  MS. FREISMUTH:    That's why I raised the issue.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 38 of 42
                                                                           38


 1      I know Attorney Kappas in our discussions raised a

 2      concern that he might need to have all of the calls

 3      transcribed.    That's not the Government's view.

 4      Something that's raised in the May letter.

 5                 THE COURT:    You are going to produce all of the

 6      calls.

 7                 MS. FREISMUTH:    Yes, Your Honor.

 8                 MR. KAPPAS:    I believe the initial disclosure

 9      was provided to Mr. Delgado at Wyatt, so he could listen

10      to those calls.     They are purportedly his calls.       I ask

11      whatever additional information also be provided to him

12      at Wyatt, so he can review those.

13                 THE COURT:    Can you confirm a disk was sent with

14      these recordings?

15                 MS. FREISMUTH:    I don't think they will fit on a

16      disk.    They are voluminous.     We'll have to do them on a

17      flash drive.    I'm not sure they are materials that can be

18      made available for the defendant to review.

19                 THE COURT:    I think he has a right to review

20      them.    I think you should speak to the Wyatt person and

21      discuss the volume and the fact they may be on a flash

22      drive.    Does she have the capacity on her computer to

23      utilize that, to upload it so he can listen in the

24      facility there for some period of time every day.           He's

25      going to have to get started listening.
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 39 of 42
                                                                           39


 1                MS. FREISMUTH:     We agree it would be

 2      advantageous.

 3                THE COURT:    As far as counsel going over them,

 4      obviously you are not going to be the counsel.          I think

 5      new counsel has to understand there's a huge volume.

 6      When is the Government going to identify which ones they

 7      expect -- I'm not saying it is written in stone -- what

 8      ones you will use in evidence but at least narrow it down

 9      among these we're going to use some at trial.

10                MS. FREISMUTH:     We're working on it, Your Honor.

11      We have identified the ones we know for sure are with his

12      codefendant that would be admissible at trial.          We're

13      working on the other ones because they are using a

14      three-way call to try to disguise who is on calls.              We're

15      in the process of trying to identify which ones are with

16      the codefendant.

17                THE COURT:    I would think those should be

18      provided on a separate disk when you identify the ones

19      that are in the universe of likely offered at trial.

20                MS. FREISMUTH:     To be perfectly candid, none of

21      the prosecution speaks Spanish, so we run into a delay.

22      We'll be producing all of the calls to defense counsel

23      and I will provide follow-up with Ms. Singleton.

24                THE COURT:    You intend to prepare for

25      identification at trial a transcript in Spanish and
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 40 of 42
                                                                        40


 1      translated or just translated or both?

 2                  MS. FREISMUTH:    Just the translated version.

 3                  THE COURT:   For I.D.

 4                  MS. FREISMUTH:    Assuming it is a two-defendant

 5      case, yes, Your Honor.

 6                  THE COURT:   It's been a long time since I had

 7      recordings in Spanish at trial.       We'll play the original

 8      recording in Spanish, but tell the jury not to use their

 9      Spanish and translate it, and then we'll have an official

10      translator tell us what the words are in English?

11                  MS. FREISMUTH:    I also have not introduced

12      Spanish calls previously.       I will find out.

13                  THE COURT:   That's good, then you will let me

14      know.

15                  MS. FREISMUTH:    I will produce them sufficiently

16      in advance of trial for defense counsel.

17                  THE COURT:   We have to really get this process

18      moving.     I guess the other thing I would say to Mr.

19      Delgado is he might want to consider his phone calls he's

20      making.     This will continue forever.     We'll have to

21      continue the trial because they will say I have new

22      evidence.     I have to get it translated.      I have to get it

23      produced in discovery.       Then I will have to get ready for

24      trial and they will say we need more time.         That's not a

25      crazy request.     So I think I don't know.      I don't know
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 41 of 42
                                                                        41


 1      what your counsel said to you about it.         I'm not supposed

 2      to give you advice.     I would ask you to look at the

 3      situation and ask yourself should you be making more

 4      calls to whoever but that's your choice.         But it is

 5      obviously becoming evidence against you.         So I think you

 6      want to talk to the new lawyer, certainly want to talk to

 7      you about this and ask for advice I guess.         That's how I

 8      would put it.     All right.

 9                 I'm trying to think.     I may schedule a status

10      conference in the case sometime in mid-July when new

11      counsel is in and had a chance to be out, figure out what

12      discovery that's out there, what needs to be fixed, got a

13      sense of these phone calls and the issues surrounding

14      them.   I think we need a status conference to find out

15      are we going to go in September.        If not, what's the

16      problem.   What do we have to deal with.        I think we need

17      that in this case.     Otherwise I have the feeling this

18      case is never going to get tried.        There's always

19      something coming up.      I don't know the date.      I will

20      look.   Diahann, remind me in the next day or so to look

21      for a date.     It will be the second or third week in July.

22      The trials I had have gone away.        I should have some

23      time.   Hopefully, you are not all on vacation at

24      different times.

25                 Anything further?
     Case 3:18-cr-00165-JCH Document 239 Filed 11/23/19 Page 42 of 42
                                                                        42


 1                  MS. FREISMUTH:   No, Your Honor.

 2                  THE COURT:   It will take a few days for a new

 3      lawyer to get appointed and get out to see you.          You

 4      should be seeing someone in a week or so I would think.

 5      Obviously Attorney Kappas is going to turn over

 6      everything and bring the lawyer up to speed as to what's

 7      happened in the case.      We'll stand in recess.

 8                  (Whereupon, the above hearing adjourned at 1:26

 9      p.m.)

10

11

12                  COURT REPORTER'S TRANSCRIPT CERTIFICATE.

13      I hereby certify that the within and foregoing is a true

14      and correct transcript taken from the proceedings in the

15      above-entitled matter.

16

17

18      /s/     Terri Fidanza

19      Terri Fidanza, RPR

20      Official Court Reporter

21

22

23

24

25
